DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear in claims 3-6 if the insert is formed from what is mentioned or if this is separate from the insert.  It is examined as if the insert is of a substrate and an outer elastic adhesive layer, but this is not clear from the claim language.  Claim 8 positively claims a cam shaft but is unclear what exactly this is as claim 1 has previously used the language “drive shaft” and although this is not positively claimed, appears to conflict as then what is the drive shaft?  Are the drive shaft in claim 1 and the cam shaft in claim 8 the same or different?  Also, there is no camming going on so why is this called a cam shaft?  Also, further confusing is that “drive shaft” is only mentioned in the summary but not mentioned in the detailed description in which there is mention of a cam shaft and D-shaft which is explained that is because it is D-shaped, but no mention of what exactly is the “drive shaft”.  Claims 11 and 12 do not have support as the ball shaft is not connected to the cam shaft by other than the insert.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of a keying feature in claims 11 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	The examiner would like to note that “means of a keying feature” is only mentioned in the specification in regards to the “key feature 3” that is on the cam shaft in relation to the D-shaft 2 and the electric motor 1 as seen in Fig. 2 and this is not the keying feature as claimed in claims 11 and 12.  This is further confused by the fact that the insert is what connects the ball shaft to the cam shaft but there is no disclosure of a separate “keying feature” other than the insert so the examiner cannot determine the metes and bounds of claims 11-12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-12, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Campany et al US 2008/0041476.
	Regarding claim 1, Campany discloses a dielectric insulating insert arranged to be positioned between a drive shaft and a ball shaft of a motorised ball valve assembly (capable of doing so as drive shaft is 12 and/or shaft going into 12 from motor 32 and ball shaft is 14 and/or 44 and motor is 32 and a ball is not positively claimed), the insert comprising: a body of dielectric material 16 to form an insulating layer [0022] and having opposing sides from each of which extends an engagement portion having a non-circular cross-section and configured to engage, respectively, with the drive shaft 12 and/or shaft going into 12 from motor 32 and the ball shaft 14 and/or 44 in torque transfer engagement (Figs. 1-6, a female engagement portion on one side and a male engagement portion on the other side).
	Regarding claim 2, wherein the engagement portions define a series of lobes (16A-16D are seen as lobes as they have rounded edges in Fig. 5).
	Regarding claim 7, Campany discloses ball shaft assembly comprising: a ball shaft 14 and/or 44; and an insert as claimed in claim 1 fitted to the ball shaft (again a ball is not positively claimed).
	Regarding claim 8, a motor 32 arranged to drive the ball shaft via a cam shaft 12 or shaft going into 12 from motor 32, the insert located between and in torque transfer engagement with the ball shaft 14 or 14 and 44 and the cam shaft.
	Regarding claim 9, a handle to manually rotate the ball shaft (on end of 12 around 18 is a piece that just out which may be used as a handle to manually rotate the ball shaft).
	Regarding claim 10, wherein the motor is an electric motor [0032].
	Regarding claims 11 and 12, wherein the ball shaft is connected to the cam shaft by means of a keying feature (the only thing connecting the ball shaft to the cam shaft in the applicant’s disclosure is the insert which is the same as Campany which is seen to have a keying feature as it has male and female patterns).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7-14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Campany et al US 2008/0041476 in view of Dorsey et al. US 8,172,198.
	Regarding claim 1, Campany discloses a dielectric insulating insert arranged to be positioned between a drive shaft and a shaft of a motorised valve assembly (capable of doing so as drive shaft is 12 and/or shaft going into 12 from motor 32 and valve shaft is 14 and/or 44 and motor is 32), the insert comprising: a body of dielectric material 16 to form an insulating layer [0022] and having opposing sides from each of which extends an engagement portion having a non-circular cross-section and configured to engage, respectively, with the drive shaft 12 and/or shaft going into 12 from motor 32 and the valve shaft 14 and/or 44 in torque transfer engagement (Figs. 1-6, a female engagement portion on one side and a male engagement portion on the other side).  Campany fails to mention what type of valve is connected to shaft 44.  Dorsey discloses a ball valve 40 as the valve member.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the ball valve of Dorsey as the valve member of Campany as a matter of simple substitution of valves and/or to provide a valving member that prevents leakage when closed.
	Regarding claim 2, wherein the engagement portions define a series of lobes (16A-16D are seen as lobes as they have rounded edges in Fig. 5).
	Regarding claim 7, Campany in view of Dorsey discloses ball shaft assembly comprising: a ball shaft 14 and/or 44; and an insert as claimed in claim 1 fitted to the ball shaft.
	Regarding claim 8, Campany discloses a motor 32 arranged to drive the ball shaft via a cam shaft 12 or shaft going into 12 from motor 32, the insert located between and in torque transfer engagement with the ball shaft 14 or 14 and 44 and the cam shaft.
	Regarding claim 9, Campany discloses a handle to manually rotate the ball shaft (on end of 12 around 18 is a piece that just out which may be used as a handle to manually rotate the ball shaft).
	Regarding claim 10, Campany discloses the motor is an electric motor [0032].
	Regarding claims 11 and 12, Campany discloses the ball shaft is connected to the cam shaft by means of a keying feature (the only thing connecting the ball shaft to the cam shaft in the applicant’s disclosure is the insert which is the same as Campany which is seen to have a keying feature as it has male and female patterns).
	Regarding claim 13, Campany discloses a ball shaft assembly comprising: a ball shaft; and an insert as claimed in claim 1 fitted to the ball shaft 14 and/or 44 and is on an aircraft but lacks the system being a water supply system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fluid being valved on the aircraft to be water as disclosed by Dorsey in place of fuel of Campany as a matter of simple substitution of fluids and/or to provide more uses for the system of Campany.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campany et al US 2008/0041476 in view of Dorsey et al. US 8,172,198.
	Regarding claim 2, Campany lacks the engagement portions define a series of lobes (that are completely rounded).  Brown discloses the engagement portions that define a series of lobes that are rounded (Figs. 1 and 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the engagement portions of Campany rounded as a series of lobes as disclosed by Brown as a matter of simple substitution of shapes of engagement portions.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campany et al US 2008/0041476 in view of Dorsey et al. US 8,172,198 in view of Dorsey et al. US 8,172,198.
	Regarding claim 2, Campany lacks the engagement portions define a series of lobes (that are completely rounded).  Brown discloses the engagement portions that define a series of lobes that are rounded (Figs. 1 and 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the engagement portions of Campany rounded as a series of lobes as disclosed by Brown as a matter of simple substitution of shapes of engagement portions.
16.	Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campany et al US 2008/0041476 in view of Curran et al. US 2016/0153111.
	Regarding claims 3-6, Campany discloses a substrate (the body of dielectric material) but lacks an outer adhesive layer.  Curran discloses an insulated metal substrate having an aluminum substrate and an outer elastic adhesive layer on the substrate of aluminum (misspelled as aluminium as well in Curran) (see abstract, [0015], and [0036] and by PEO [0053-0055].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dielectric insert of Campany have an outer elastic adhesive layer on an aluminum substrate by PEO as disclosed by Curran as a matter of simple substitution and/or to provide withstanding thermal exposure and/or repeated thermal cycling and/or make it mechanically flexible or pliable.  
17.	Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campany et al US 2008/0041476 in view of Dorsey et al. US 8,172,198.in view of Curran et al. US 2016/0153111.
	Regarding claims 3-6, Campany discloses a substrate (the body of dielectric material) but lacks an outer adhesive layer.  Curran discloses an insulated metal substrate having an aluminum substrate and an outer elastic adhesive layer on the substrate of aluminum (misspelled as aluminium as well in Curran) (see abstract, [0015], and [0036] and by PEO [0053-0055].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dielectric insert of Campany have an outer elastic adhesive layer on an aluminum substrate by PEO as disclosed by Curran as a matter of simple substitution and/or to provide withstanding thermal exposure and/or repeated thermal cycling and/or make it mechanically flexible or pliable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921